DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to amendment filed on 2/26/21 including claims 1-21,out of which claims 20—21 are added anew, and claims 3 and 18-19 are cancelled. Prior to the entry of this response, claims 1-19 were pending in this application. This response amends claims 1, 4, and 5; this response cancels claims 3, 18, and 19; Claims 3-7 and 9 which would be allowable if they were rewritten in independent form to include all of the limitations of their base claim and any intervening claims. Claim 3. 7 and 9 have been combined with claims 1, 20 and 21 respectively..
Allowable Subject Matter
Claims 1-2, 4-17 and 20-21 are allowed.
The prior art of record based on EAST search and IP.com search, does not disclose directly or indirectly following limitations and the following is an examiner’s statement of reasons for allowance: 
As recited by claim 1;
	receiving a predetermined instruction before processing for establishing a connection between the information processing apparatus and a communication apparatus is performed; establishing the connection between the information processing apparatus and the communication apparatus; and transmitting, to the communication apparatus via a connection between the information processing apparatus and the communication apparatus, an execution instruction for connection processing that is based on any one of AirStation One-Touch Secure System (AOSS) and Wi-Fi Protected Setup (WPS); wherein, in a case where the execution instruction has been received by the communication apparatus, the connection processing is performed by the communication apparatus; and wherein, in a connection wherein, in a case where at least the access point to which the information processing apparatus has been connected when the predetermined instruction has been received and the communication apparatus are not able to connect to each other, the execution instruction is transmitted; and wherein, in a case where at least the access point to which the information processing apparatus has been connected when the predetermined instruction has -2-Application No.: 16/688,419 Attorney Docket: 10192106US01 been received and the communication apparatus are able to connect to each other, the execution instruction is not transmitted.
	As recited by claim 20;
	establishing a connection between the information processing apparatus and a communication apparatus; transmitting, to the communication apparatus via a connection between the information processing apparatus and the communication apparatus, an execution instruction for connection processing that is based on any one of AirStation One-Touch Secure System (AOSS) and Wi-Fi Protected Setup (WPS); searching for the communication apparatus via an access point to which the information processing apparatus is connected, after the execution instruction is transmitted; and re-transmitting the execution instruction in a case where the communication apparatus has not been found by the searching; wherein, in a case where the execution instruction has been received by the communication apparatus, the connection processing is performed by the communication apparatus; and wherein, in a connection between the communication apparatus and the access point to be established by the connection processing, the access point operates as a master device and the communication apparatus operates as a slave device.	
As recited by claim 21;

communication apparatus.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kimura et al (US 20120254614) discloses A program causes a PC 2 to execute the processes including: adding an identifier for use for identification of the PC 2 to an SSID for use when operating normally as an access point (PC-AP) of wireless communication, and when receiving a request to search an access point from a mobile phone 3 (mobile phone-STA) executing a station function, transmitting a new SSID obtained as a result of addition as a response to the search request.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9 AM to 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan , can be reached at telephone number 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov 
/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/INDER P MEHRA/              Primary Examiner, Art Unit 2647